IN THE SUPREME COURT OF THE STATE OF NEVADA


                DOES 1-24, INDIVIDUALS,                No. 64890
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                   FILED
                CLARK; AND THE HONORABLE
                DOUGLAS SMITH, DISTRICT JUDGE,             JAN 2 2 2016
                Respondents,                              TRACE K. UNDEMAN
                                                       CLERK r SUPREME COURT
                   and                                BY
                                                           DEPUTY CLERK
                CATHERINE CORTEZ MASTO,
                ATTORNEY GENERAL OF THE STATE
                OF NEVADA; JAMES WRIGHT,
                DIRECTOR OF THE NEVADA
                DEPARTMENT OF PUBLIC SAFETY;
                BERNARD W. CURTIS, CHIEF OF THE
                PAROLE AND PROBATION DIVISION
                OF THE NEVADA DEPARTMENT OF
                PUBLIC SAFETY; JULIE BUTLER,
                DIVISION ADMINISTRATOR OF THE
                RECORDS AND TECHNOLOGY
                DIVISION OF THE NEVADA
                DEPARTMENT OF PUBLIC SAFETY;
                DOUGLAS GILLESPIE, SHERIFF OF
                THE LAS VEGAS METROPOLITAN
                POLICE DEPARTMENT; PATRICK E.
                MOERS, POLICE CHIEF OF THE
                HENDERSON POLICE DEPARTMENT;
                STEVEN WOLFSON, CLARK COUNTY
                DISTRICT ATTORNEY, AND MICHAEL
                SEGELSTEIN, AN INDIVIDUAL,
                Real Parties in Interest.


SUPREME COURT
          OF
      NEVADA


10) I q4 7A
                                                                    1 47 -02 2 61 1
                     ORDER DENYING PETITION FOR WRIT OF MANDAMUS OR
                                       PROHIBITION

                            This is an original petition for a writ of mandamus or
                prohibition challenging the implementation of A.B. 579, which establishes
                new classification, registration, and reporting requirements for sex
                offenders. Eighth Judicial District Court, Clark County; Douglas Smith,
                Judge.
                            In seeking relief from the district court's denial of their
                application for a temporary restraining order to enjoin the implementation
                of A.B. 579, petitioners challenge the constitutionality of A.B. 579.
                            Having considered the petition, we are not persuaded that
                writ relief is warranted.      See NRS 34.160; NRS 34.320; see also Pan u.
                Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
                ("Petitioners carry the burden of demonstrating that extraordinary relief
                is warranted."). Further, we note that because the district court order at
                issue is the denial of an application for a temporary restraining order, the
                record below is not sufficiently developed for judicial review. See Pan, 120
Nev. at 229, 88 P.3d at 844.




SUPREME COURT
     OF
   NEVADA
                   Accordingly, we ORDER the petition DENIED.




                                         e.“...N-
                                       Parraguirre


                                          —L-tit.tia\           J.
                                       Hardesty


                                                     FA'3       J.
                                       Douglas




                                       Gibbons




SUPREME COURT
        OF
     NEVADA
                                         3
(0) 1947A    et.
                cc: Hon. Douglas Smith, District Judge
                     McLetchie Shell LLC
                     Robert L. Langford & Associates
                     Frank J. Cremen
                     Henderson City Attorney
                     Attorney General/Transportation Division/Las Vegas
                     Marquis Aurbach Coffing
                     Clark County District Attorney/Civil Division
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                  4
(0) 1947A